Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/22 has been entered.  Claims 1, 15,  23, and 28 are currently pending examination, claims 2-14, 16-22, and 24-27 were cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 15, 23, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al (US patent 8,018,563; hereafter Jones) in view of Sono-tek (screen captures from Feb 7,2012 of Sono-tek website including www.sono-tek.com/graphene-coatings/ and www.sono-tek.com/carbon-nanotubes-cnts-nanowires/; as dated by the Internet Archive Wayback Machine; hereafter Sonotek), Tenent et al (Ultrasmooth, Large-Area, High-Uniforming, Conductive Transparent Single-Walled-Carbon-Nanotube Films for Photovoltaics Produced by Ultrasonic Spraying” Adv. Mater. 2009, 21, 3210-3216; hereafter Tenent), Aslam (US patent 5,474,808; hereafter Aslam), Coughlin et al (US2007/0075462; hereafter Coughlin),  Golubovic-Liakopoulos et al (US 2011/0045041; hereafter Golubovic), Chen et al (US 2005/0191484; hereafter Chen), and Tour et al (US 2013/0048339; hereafter Tour).
Claim 1: Jones teaches a method of forming an optically transparent and electrically conductive film (See, for example, composite transparent conductor, abstract) comprising,
Preparing a first dispersion consisting of first conducting nano-filaments comprising metal, metal oxide, or carbon nanowires / nanotubes  (primary conductive medium of metal or carbon nanowires / nanotubes of diameter 20-80 nm) in a liquid (ink fluid) (see, for example, col 3 lines 55-67, col 5 lines 5-23 and examples 1-2).
Preparing a second dispersion or solution comprising a graphene material in a second liquid (secondary conductive medium of graphene sheets) (See, for example, col 4 lines 4 lines23-67, and col 17 lines 1-33 and col 18 lines 1-8 and examples).
Deposition of the first and second conductive medium compositions onto a supporting substrate (See, for example, Fig 4A-C, abstract, col 17 lines 34-39, examples).
Jones has further taught the formed films exhibit an optical transparency of higher than 95% and a sheet resistance of from 10 to 100, further 10-50, further 1 to 10 ohm/square (See, for example, col 13 lines 40-44, col 13 lines 60-63, and col 14 lines 1-18).
Jones has taught application of one component over the other (Fig 4A-B) or as a simultaneous mixture (Fig 4C) involving the impingement / protection of the components with respect to one another, and further attributed the improvements to optical transparency and sheet resistance to the addition of amounts of secondary conductive medium to the first conductive medium, further teaches the secondary component as serving to fill in the interwire space of the primary component (See, for example, col 6 lines 40-45, the presence of graphene on the nano-filaments inherently protects them to at least some degree due to at least it acting as a physical barrier), but is silent as to the ratio of one component to the other, so it does not explicitly teach a nano-filament to graphene weight ratio of from 1/99 to 99/1.  Although Jones does not teach a nano-filament to graphene weight ratio of from 1/99 to 99/1 it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within such a large claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and since qualitatively considering the figures of Jones and descriptions of materials filling the inter-wire spaces, values on the order comprised by that claimed would be implied to one of ordinary skill in the art.
Jones has taught deposition of the two components via liquid methods, but does not explicitly teach aerosol deposition, further ultrasonic spray aerosol deposition, for the components and subsequent liquid removal.  Sonotek teaches wherein materials such as graphene, metal nanowires, and carbon nanotubes serve as materials to replace transparent conductive oxides for TC film (see, for example, Carbon nanotubes / Nanowires page). Sonotek further teaches wherein ultrasonic deposition of such materials can be performed predictably and provides a variety of benefits including dispersion of agglomerates, non-clogging spray, avoids substrate damage, ability to deposit thin nanolayers with high uniformity, repeatable, cost-effective, high chemistry usage with very little overspray (See, for example, carbon nanotube / nanowires and Graphene coatings pages).    Tenent similarly teaches wherein ultrasonic spraying of dispersions and subsequent drying predictably yielded transparent conducting films with improved transparency, conductivity, low surface roughness and uniformity (See, for example, pg 3210 and 3215).  Tenent has further taught ultrasonic spraying in an automated roll to roll process is inexpensive, desirable and predictable for performing the deposition of optoelectric thin films (See, for example, pg 3210 and pg 3215).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have applied the first or both of the two dispersions as aerosols, further via ultrasonic spraying in an automated roll to roll process with subsequent solvent removal (drying) as such an incorporation would predictably result in a transparent conducting film and further would provide a multitude of benefits including  improved dispersion of agglomerates, non-clogging spray, avoidance of substrate damage, ability to deposit thin nanolayers with high uniformity, repeatable, cost-effective, high chemistry usage with very little overspray, low surface roughness, etc.  If not already reading on the limitation of fully automated, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the roll to roll process fully automated as one of ordinary skill in the art would appreciate that it removes operator error / contamination and further since the court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), MPEP 2144.04 III. 
Jones in view of Sonotek and Tenent teach the above, but are silent as to the velocity of ultrasonic spray being introduced onto the surface of the substrate to be coated, so they do not explicitly teach ultrasonically propelling at an impingement speed of from 1mm/s to 100 cm/s.  Aslam teaches a method of ultrasonic spraying, and further teaches that in such ultrasonic spray systems velocity of spraying influences bounce back and that particularly ultrasonic spray systems provide low velocity, in the range of 0.7 to 1.2 feet per second (~21-37 cm/s) to provide a decreased  bounce back / overspray (See, for example, abstract, col 7 lines 20-49).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated ultrasonic propelling at a velocity of about 21 to 37 cm/s onto the substrate as such speeds ensure predictable application with reduced bounce back and overspray.  
Jones further teaches wherein the film being non-continuous and having empty spaces said first conductive nano-filaments and 2-D zones of said graphene material contact one another to form a network of electron-conducting paths (see, for example, Fig 5, col 10 lines 5-15; wherein this embodiment representation depicts a non-continuous structure of the transparent conductive layer comprising first and second conductive nanostructures as well as empty spaces between these two, as well as teaching that the “filling” facilitates conductivity by adding contact points and linking the two species, does not contribute to light scattering).  It is clear that the filling is not complete and that empty space exists between the components.  Although this Figure does not explicitly depict graphene sheets as one of the two nanostructures, such a material has explicitly been recited as a conductive nanostructure to be used (see, for example, col 4 line 66). Additionally, alternatively such a film structure would inherently result in process of Jones in view of Sonotek, Tenent, and Aslam as the resulting film is explicitly taught to achieve the same claimed optical transparence and sheet resistance as presently claimed (such as an optical transparence of higher than 90% and a sheet resistance of less than 100 ohm/square (See, for example, col 14 lines 1-12)), and is formed by essentially the same claimed processing steps; where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Jones in view of Sonotek, Tenent, and Aslam teaches the limitations above, wherein Jones has taught that the conductive nanostructures are inclusive of a variety of materials including graphene sheets and / or indium tin oxide, and Sonotek and Aslam have taught benefits of ultrasonic spraying include improved dispersion of agglomerates, non-clogging spray, avoidance of substrate damage, ability to deposit thin nanolayers with high uniformity, repeatable, cost-effective, high chemistry usage with very little overspray, low surface roughness, etc; but they do not explicitly teach droplet formation / atomization of the second dispersion or solution via a combination of electrospinning and ultrasonic spraying. Coughlin teaches a method forming / deposition of fine conductive nanostructures, such as indium tin oxide, or another transparent nano conducting material for electrically conductive and optically transparent coating applications (See, for example, abstract, [0008], [0020]).  Coughlin further teaches that atomization via electrospinning is commonly known and predictable to achieve tailorable extremely fine nanostructures (see, for example, abstract, Fig 1-2, [0018-0020]).  Therefore each of Coughlin and Jones in view of Sonotek and Tenent have taught the predictability and benefits of aerosol deposition of transparent conducting coatings comprising conductive nanostructures via electro spinning atomization and ultrasonic spraying respectively.  Additionally Golubovic teaches a method of aerosol application via electrospinning and ultrasonic spraying (See, for example, abstract, [0004], [0025]).  Golubovic further teaches the predictability of using a combination of electrospinning and ultrasonic spraying, further explicitly referencing the compatibility of combination with a sono-tek ultrasonic system, and that such a combined application approach provides a flexibility in type of materials which can be applied (See, for example, [0025]).   It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a combination of electrospinning atomization and ultrasonic spraying for the second dispersion / solution as it would achieve the predictable result of formation of transparent electrically conductive nanomaterial layers with tailorable extremely fine nanostructure, high uniformity, repeatable, cost-effective, high chemistry usage with very little overspray, low surface roughness; since it is prima facie obvious to combine two application methods each of which is taught by the prior art to be useful for the same purpose, in or to form a joint application method to be used for the very same purpose since the idea of combining them flows logically from them having been taught individually in the prior art (MPEP 2144.06); and since they are known in the art to be used in combination to predictably deposit aerosols, further with a greater flexibility of usable materials systems.  
Golubovic is silent as to the specifics of the ultrasonic spraying setup, so it does not explicitly teach ultrasonic spraying via a syringe based atomization and spray system.  Chen teaches an ultrasonic spraying method for the production of films (See, for example, abstract, Fig 1).  Chen further teaches wherein such a spraying system comprises a control box; a syringe based nebulizer, power, and gas sources wherein the conditions are controllable to allow for improved tailoring / optimization of desired deposited film surface area (See, for example, [0014], [0057], Fig 1).  Chen further teaches wherein the syringe helps to control the feed rate and when combined with the power and air pressure causes atomization at the ultrasonic spraying nozzle (See, for example, [0059]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the ultrasonic spraying via a syringe-based atomization and spray system as such a system would achieve the predictable result of providing an ultrasonic sprayed film, as it would allow for improved tailoring / optimization of desired deposited film surface area, and as a syringe based atomization would improve the feed rate of the process.  Additionally, when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  
Jones has taught selecting graphene as the secondary material, but is silent as to further details of the graphene, so it does not specify one of the particular types of claimed graphene.  Tour is directed to a method of forming transparent conducting films comprising composites comprising conductive media and graphene (See, for example, abstract).  Tour further teaches wherein the graphene can predictably be applied by spraying and sourced from a variety of graphene materials including pristine graphene having 3-5 planes of hexagonal carbon atoms (graphene nanoribbons), exfoliated, nanoflakes, reduced graphene oxide, etc (See, for example, [0057-0060]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated pristine graphene having 3-5 planes of hexagonal carbon atoms (graphene nanoribbons), as the particular type of graphene since it would serve predictably as graphene in a graphene composite transparent conducting layer and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Jones has further taught wherein formation of an aggregate of the first component prior to / sequential to the deposition of the second (See, for example, Fig 4B, col 8 lines 30-35).  

Claim 15: Tenent has further taught the desirability and predictability in performing the deposition via ultrasonic spraying in a roll to roll process for production of optoelectric thin films (See, for example, pg 3210 and pg 3215), which one of ordinary skill in the art would readily appreciate comprises deposition onto a passing support and subsequent spooling onto a take-up / collector roller.
Claim 23: Jones further teaches wherein the substrate is optically transparent (optically clear) (See, for example, col 17 lines 34-39).
Claim 28: With respect to the substrate surface being “surface-treated”, inherent steps of substrate formation, transport, handling, exposure to air / light / ambient all would read on treating the substrate surface.  Additionally / alternatively Tenent has disclosed the conventionality of cleaning and plasma treating the substrate surface prior to deposition (See, for example, pg 3215 beginning of experimental section).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have surface treated the substrate prior to deposition as it would provide for removal of debris and expression of the intended surface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 15, 23, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,871,296 (hereafter ‘296) in view of Sonotek, Golubovic, and Chen.
Claims 1, and 28: Claims 1-23 of ‘296 recites essentially word for word the content of claim 1 with the exception that it does not specify that the aerosol for the first / second / both dispersions is supplied via ultrasonic spraying.  Sonotek teaches wherein materials such as graphene, metal nanowires, and carbon nanotubes serve as materials to replace transparent conductive oxides for TC film (see, for example, Carbon nanotubes / Nanowires page). Sonotek further teaches wherein ultrasonic deposition of such materials can be performed predictably and provides a variety of benefits including dispersion of agglomerates, non-clogging spray, avoids substrate damage, ability to deposit thin nanolayers with high uniformity, repeatable, cost-effective, high chemistry usage with very little overspray (See, for example, carbon nanotube / nanowires and Graphene coatings pages).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have applied the first and / or second aerosols via ultrasonic spraying as such an incorporation would predictably result in a transparent conducting film and further would provide a multitude of benefits including  improved dispersion of agglomerates, non-clogging spray, avoidance of substrate damage, ability to deposit thin nanolayers with high uniformity, repeatable, cost-effective, high chemistry usage with very little overspray, low surface roughness, etc.  Sonotek does not explicitly teach droplet formation / atomization of the second dispersion or solution via a combination of electrospinning and ultrasonic spraying. ‘296 teaches the predictability of deposition via electro-spinning (claim 9)).  Therefore the claims of ‘296 in view of Sonotek have taught the predictability of electro spinning atomization and aerosol deposition of transparent conducting coatings comprising conductive nanostructures.  Additionally Golubovic teaches a method of aerosol application via electrospinning and ultrasonic spraying (See, for example, abstract, [0004], [0025]).  Golubovic further teaches the predictability of using a combination of electrospinning and ultrasonic spraying, further explicitly referencing the compatibility of combination with a sono-tek ultrasonic system, and that such a combined application approach provides a flexibility in type of materials which can be applied (See, for example, [0025]).   It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a combination of electrospinning atomization and ultrasonic spraying for the second dispersion / solution as it would achieve the predictable result of formation of transparent electrically conductive nanomaterial layers with tailorable extremely fine nanostructure, high uniformity, repeatable, cost-effective, high chemistry usage with very little overspray, low surface roughness; since it is prima facie obvious to combine two application methods each of which is taught by the prior art to be useful for the same purpose, in or to form a joint application method to be used for the very same purpose since the idea of combining them flows logically from them having been taught individually in the prior art (MPEP 2144.06); and since they are known in the art to be used in combination to predictably deposit aerosols, further with a greater flexibility of usable materials systems.  
Golubovic is silent as to the specifics of the ultrasonic spraying setup, so it does not explicitly teach ultrasonic spraying via a syringe based atomization and spray system.  Chen teaches an ultrasonic spraying method for the production of films (See, for example, abstract, Fig 1).  Chen further teaches wherein such a spraying system comprises a control box; a syringe based nebulizer, power, and gas sources wherein the conditions are controllable to allow for improved tailoring / optimization of desired deposited film surface area (See, for example, [0014], [0057], Fig 1).  Chen further teaches wherein the syringe helps to control the feed rate and when combined with the power and air pressure causes atomization at the ultrasonic spraying nozzle (See, for example, [0059]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the ultrasonic spraying via a syringe-based atomization and spray system as such a system would achieve the predictable result of providing an ultrasonic sprayed film, as it would allow for improved tailoring / optimization of desired deposited film surface area, and as a syringe based atomization would improve the feed rate of the process.  Additionally, when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  
Additionally with respect to the limitation directed to the formed film being non-continuous having empty spaces with nanofilaments and 2-d graphene material contacting each other to form a network, the examiner asserts that such a film structure would inherently result in process of ‘296 as the resulting film is explicitly taught to achieve the same claimed optical transparence and sheet resistance as presently claimed, and is formed by essentially the same claimed processing steps, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
‘296 further teaches wherein impingement /protecting of the species either during deposition or subsequently (see, for example, claims 1 and 10, wherein sequential or concurrent application is disclosed).
‘296 further teaches wherein the impingement speed is at least 1 cm/s (See, for example, claim 15).  Although such a range is not explicitly that disclosed, Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a speed within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Spraying processes such as aerosol deposition by design are additive, serial processes, therefor with respect to time it can be interpreted as repeatedly applying a layer of material per a given period of time.  Therefore interpreting the duration of steps (a), (b), and (c) as occurring at a fractional finite subset of the total duration (for example, such as 1/5th of the total duration); upon completion of the total duration each finite subset would have been repeated multiple times (such as 5 times by example).
With respect to “surface treating” the examiner notes that inherent steps such as surface forming, handling, transporting, and air / ambient / light exposure would read on such a recitation.
Claims 1 (further), 15, and 23: refer to claim 2-23 respectively of ‘296 as they are essentially identical.

Response to Arguments
Applicant's arguments filed 11/28/22 have been fully considered but they are not persuasive.
Issue 1: Applicant argues that Jones is silent as to transparence and sheet resistance of the film.  The examiner disagrees and notes that Jones has explicitly taught the formed films exhibit an optical transparency of higher than 95% and a sheet resistance of from 10 to 100, further 10-50, further 1 to 10 ohm/square (See, for example, col 13 lines 40-44, col 13 lines 60-63, and col 14 lines 1-18); thus teaching the amended limitation.
   As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Issue 2: With respect to the Double patenting rejection, the limitations continue to be met as discussed above.

Per Applicant’s previous request (10/26/22) the examiner’s SPE (Michael Cleveland) personally checked on the condition and pendency of this Application, and has agreed with and supports the examiner’s applied rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712